 1
 2
 3
 4
 5
                                                             JS-6
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   LEONARDO A. DIONES,                    ) Case No. CV 19-837 JVS(JC)
                                            )
12                       Petitioner,        )
                                            )
13                  v.                      )
                                            ) JUDGMENT
14   SUPERIOR COURT OF                      )
     CALIFORNIA,                            )
15                                          )
                         Respondent.        )
16
17        Pursuant to the Court’s Order Dismissing Petition and Action without
18 Prejudice, IT IS HEREBY ADJUDGED that the Petition for Writ of Habeas
19 Corpus and this action are dismissed without prejudice.
20        IT IS SO ADJUDGED.
21
22        DATED: April 22, 2019
23
24                                     ________________________________________
25                                     HONORABLE JAMES V. SELNA
                                       UNITED STATES DISTRICT JUDGE
26
27
28
